
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1090
		IN THE HOUSE OF REPRESENTATIVES
		
			February 22, 2010
			Mr. Hastings of
			 Florida (for himself, Mr. Moran of
			 Virginia, Ms. Speier,
			 Mr. Farr, Mr. Grijalva, Mr.
			 Honda, Mr. Gutierrez,
			 Ms. Pingree of Maine,
			 Ms. Berkley,
			 Ms. Watson,
			 Mr. Frank of Massachusetts,
			 Ms. Kilpatrick of Michigan,
			 Ms. Chu, Mr. Filner, Mrs.
			 Christensen, Ms.
			 Richardson, Ms.
			 Roybal-Allard, Mr. Israel,
			 Mr. Hinchey,
			 Mr. Berman,
			 Mr. Dingell,
			 Mr. Cummings,
			 Ms. Jackson Lee of Texas,
			 Mr. Towns,
			 Mr. Lewis of Georgia,
			 Mr. Michaud, and
			 Mr. Polis of Colorado) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the hearing of the Committee on
		  Armed Services of the Senate on the Don’t Ask, Don’t Tell policy, and the
		  testimony of Secretary of Defense Robert M. Gates and Admiral Michael G. Mullen
		  at the hearing, as an important first step in permitting gay and lesbian
		  Americans to serve openly in the Armed Forces and expressing the sense of the
		  House of Representatives that the policy should be repealed in
		  2010.
	
	
		Whereas there are an estimated 66,000 members of the Armed
			 Forces who are gay or lesbian and approximately one million veterans who are
			 gay or lesbian;
		Whereas these brave men and women serve in the Armed
			 Forces as highly trained linguists, aviators, medics, and soldiers and are
			 involved in valuable operations that have nothing to do with their sexual
			 orientation and everything to do with protecting American lives and advancing
			 the national security interests of the United States;
		Whereas the current policy concerning homosexuality in the
			 Armed Forces, which is referred to as the Don't Ask, Don't Tell policy and is
			 codified as section 654 of title 10, United States Code, continues to hurt
			 members of the Armed Forces, runs counter to the values exemplified by the
			 Armed Forces, and threatens national security;
		Whereas in 2009, 428 members of the Armed Forces were
			 discharged or released as a result of application of the Don’t Ask, Don’t Tell
			 policy, at the estimated cost of over $12 million;
		Whereas since the Don’t Ask, Don’t Tell policy was
			 implemented in 1994, more than 13,000 members have been discharged or released
			 solely as a consequence of their sexual orientation;
		Whereas President Obama called for the repeal of the Don’t
			 Ask, Don’t Tell policy during his 2010 State of the Union address and pledged
			 to work with military leaders this year to finally repeal the law that
			 denies gay Americans the right to serve the country they love because of who
			 they are;
		Whereas the Committee on Armed Services of the Senate held
			 a hearing on the Don’t Ask, Don’t Tell policy on February 2, 2010, and heard
			 testimony from Defense Secretary Robert M. Gates and Admiral Michael G. Mullen,
			 Chairman of the Joint Chiefs of Staff;
		Whereas Secretary Gates declared his full support for the
			 repeal of the Don’t Ask, Don't Tell policy;
		Whereas Admiral Mullen stated the following: My
			 personal belief is that allowing homosexuals to serve openly would be the right
			 thing to do. I cannot escape being troubled by the fact that we have in place a
			 policy which forces young men and women to lie about who they are in order to
			 defend their fellow citizens. For me, it comes down to integrity—theirs as
			 individuals and ours as an institution.;
		Whereas Admiral Mullen is the highest ranking military
			 officer in American history to publically support permitting gay and lesbian
			 Americans to serve openly in the Armed Forces;
		Whereas Secretary Gates, working in close consultation
			 with Admiral Mullen, has appointed a high-level working group within the
			 Department of Defense, led by Pentagon General Counsel Jeh Johnson and General
			 Carter Ham, to review issues regarding the proper implementation of a repeal of
			 the Don’t Ask, Don't Tell policy;
		Whereas the mandate of this working group is to
			 thoroughly, objectively, and methodically examine all aspects of these issues
			 and report its findings and recommendations to Congress in the form of an
			 implementation plan by the end of 2010;
		Whereas the working group will reach out to the force to
			 authoritatively understand their views and attitudes about the impacts of
			 repeal, undertake a thorough examination of all the changes to the department’s
			 regulations and policies that may have to be made, and examine the potential
			 impacts of a change in law on military effectiveness;
		Whereas Secretary Gates has directed the Department of
			 Defense to quickly review the regulations used to implement the current Don’t
			 Ask, Don’t Tell policy and, within 45 days, present him with recommended
			 changes to those regulations that would enforce the policy in a more human and
			 fair manner within existing law;
		Whereas the Department of Defense will ask the RAND
			 Corporation to update its 1993 study on the impacts of allowing homosexuals to
			 serve openly in the Armed Forces;
		Whereas top leadership is critical to the successful
			 implementation of a repeal plan, however, full and final repeal of section 654
			 of title 10, United States Code, remains up to Congress;
		Whereas the 1993 RAND study recommended that changes to
			 the Don’t Ask, Don’t Tell policy be decided upon and implemented as
			 quickly as possible;
		Whereas several studies suggest that the repeal of section
			 654 of title 10, United States Code, can be implemented more quickly than
			 indicated by Secretary Gates and Admiral Mullen;
		Whereas the Subcommittee on Personnel Management of the
			 Committee on Armed Services of the House of Representatives will hold a hearing
			 regarding the Don’t Ask, Don’t Tell policy on March 3, 2010, and the Committee
			 on Armed Services of the Senate intends to hold additional hearings regarding
			 the policy;
		Whereas in his testimony, Secretary Gates stated that the
			 working group will need to engage men and women in uniform and their
			 families in order to assess their views regarding the effects of repeal
			 of the Don't Ask, Don't Tell policy and implementation of the repeal;
		Whereas current members of the Armed Forces, regardless of
			 their sexual orientation, have valuable insight to share with military leaders
			 and Congress regarding the Don't Ask, Don't Tell policy and any repeal
			 implementation plan;
		Whereas the discriminatory nature of section 654 of title
			 10, United States Code, prevents members of the Armed Forces from speaking
			 openly, and both the Armed Forces and Congress will need a way to obtain
			 information from members to move forward with implementing repeal; and
		Whereas all avenues to allow members of the Armed Forces
			 to participate in the upcoming Congressional hearings, and to protect them from
			 retribution for doing so, need to be explored: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the hearing of the Committee on
			 Armed Services of the Senate on the Don’t Ask, Don’t Tell policy, and the
			 testimony of Secretary of Defense Robert M. Gates and Admiral Michael G. Mullen
			 at the hearing, as an important first step in bringing about the repeal of the
			 Don't Ask, Don't Tell policy concerning homosexuality in the Armed Forces and
			 in permitting gay and lesbian Americans to serve openly in the Armed
			 Forces;
			(2)expresses the sense of the House of
			 Representatives that the Don’t Ask, Don’t Tell policy, as codified in section
			 654 of title 10, United States Code, should be repealed in 2010 and that repeal
			 legislation should be promptly brought to a vote in the Senate and House of
			 Representatives;
			(3)expresses the hope that President Obama
			 will continue his leadership on this issue;
			(4)urges the Pentagon working group to deliver
			 a repeal implementation plan to Congress as soon as possible while ensuring
			 that the needs and concerns of members of the Armed Forces are taken into
			 consideration;
			(5)pledges to do its part to move the repeal
			 planning and implementation process forward on a timeline that is best for all
			 members of the Armed Forces; and
			(6)strongly recommends that the Committee on
			 Armed Services of the Senate and the Subcommittee on Personnel Management of
			 the Committee on Armed Services of the House of Representatives include members
			 of the Armed Forces, regardless of their sexual orientation, in the upcoming
			 hearings regarding the Don’t Ask, Don’t Tell policy.
			
